On Rehearing
CATES, Judge.
The Attorney General contends that Mr. Dismukes did not answer the question to impeach Lowe.
The record shows:
“Q. Now Mr. Dismukes, you heard the defendant testify a little earlier. I will ask you whether or not, on an occasion just prior to Christmas of last year, you stopped this Defendant and a woman, on Meighan Boulevard, in an automobile?
“Mr. Pilcher: Now we object to that question. Irrelevant, incompetent and immaterial.
“Mr. Wright: Impeachment, if the Court please.
“The Court: I overrule the objection.
“Mr. Pilcher: Impeaching the Defendant witness on an immaterial and improper fact.
“The Court: I overrule the objection.
“Mr. Pilcher: And we reserve an exception.
“Q. Would you know that woman if you were to see her? A. It was a pick-up truck.
“Mr. Pilcher: We object to this. (At this point a woman was brought into the Courtroom by Mr. Burns, and said woman stood in front of the bench, the Jury and the witness box.)
“Q. Would you know that woman if you were to see her again? A. Yes, sir.
“Q. Do you see her in the Courtroom? A. Yes, sir.
“Q. Where is she? A. Right there (Pointing).”
We submit a fair reading of, “It was a pick-up truck,” was an affirmative answer to both of the preceding questions with the qualification that Lowe and the woman were in a pick-up truck rather than a passenger car of the more customary type.
Application overruled.